EXHIBIT 10.67
Alpha Natural Resources, Inc.
(formerly Foundation Coal Holdings, Inc.)
2004 Stock Incentive Plan
PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR EMPLOYEES
This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between Alpha Natural Resources, Inc., a Delaware corporation (the “Company”),
and the eligible employee to whom the Committee has made this performance Award
(the “Award Recipient”).
The 2004 Stock Incentive Plan (as amended and restated, the “Plan”) was
established to aid the Company and its Affiliates in recruiting and retaining
key employees, directors or consultants of outstanding ability and to motivate
such employees, directors or consultants to exert their best efforts on behalf
of the Company and its Affiliates by providing compensation and incentives
through the granting of Awards. All capitalized terms not otherwise defined in
this Agreement have the same meaning given such capitalized terms in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the delivery of this Agreement in the name and on behalf of
the Company, and has authorized the delivery of this Agreement.
Agreement
The parties agree as follows:
Section 1. Performance Share Unit Award. Subject to and pursuant to all terms
and conditions stated in this Agreement and in the Plan, as of the Grant Date,
the Company hereby makes an Award to Award Recipient in the form of performance
share units (“Performance Share Units”). Each Performance Share Unit awarded
under this Agreement shall represent a right to receive one Share of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), to the
extent such Performance Share Unit is earned pursuant to the terms of this
Agreement. The shares of Common Stock to be issued and delivered to Award
Recipient, if any, pursuant to the Performance Share Units awarded under this
Agreement, including shares of capital stock, if any, issued from time to time
with respect to such shares of Common Stock as a result of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization are referred to in this Agreement
as the “Share(s).”
Section 2. Performance Share Units. The target number of Performance Share Units
covered by and subject to the terms of this Agreement (the “Target Award”) is
set forth on Exhibit A.
Section 3. Performance Period. The “Performance Period” means the performance
period as set forth on Exhibit A.
Section 4. Performance Measures. Subject to the provisions of this Agreement,
the Company shall issue and deliver to the Award Recipient one (1) Share for
each whole Performance Share Unit that is earned in accordance with the
performance measures set forth on Exhibit A; provided, however, that the
Committee may reduce the number of Performance Share Units earned under this
Award, but in no event may the Committee increase the number of Performance
Share Units earned under this Award beyond the performance levels achieved.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 





--------------------------------------------------------------------------------



 



Section 5. Delivery of Shares. Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in Section 9, the Company shall cause stock certificate(s) or other
evidence of ownership representing the number of Shares earned and determined
under Section 4 to be delivered to the Award Recipient in the first calendar
year immediately following the end of the Performance Period on or before
March 15th of such calendar year; provided, however, that: (i) except as
provided below, no certificate(s) for, or other evidence of ownership of, Shares
shall be delivered with respect to Performance Share Units unless the Committee
has certified in writing that the applicable performance targets set forth on
Exhibit A and other material terms of this Agreement have been achieved; and
(ii) the Company shall not deliver stock certificate(s) or other evidence of
ownership representing Shares if the Committee or other authorized agent
determines, in its or his sole discretion, that the delivery of such
certificate(s) or other evidence of ownership would violate the terms of the
Plan, this Agreement or applicable law.
Section 6. Separation from Service.
(a) Except as set forth in this Section 6 or as otherwise provided in a Company
plan applicable to Award Recipient or any agreement between the Award Recipient
and the Company (or any Affiliate), if (i) Award Recipient Separates from
Service for any reason prior to the end of the Performance Period, or (ii) Award
Recipient breaches the confidentiality covenant as described in Section 12, then
effective at the close of business on the date the Award Recipient Separates
from Service, or the date the Award Recipient breaches the confidentiality
covenant as described in Section 12 hereof, as applicable, all of Award
Recipient’s Performance Share Units covered by this Agreement, whether earned or
unearned, shall be automatically cancelled and forfeited in their entirety
without any further obligation on the part of the Company, such that the Company
shall not be obligated to issue any Shares or any other compensation to Award
Recipient with respect to such cancelled and forfeited Performance Share Units.
(b) Unless otherwise provided in a Company plan applicable to Award Recipient or
any agreement between the Award Recipient and the Company (or any Affiliate), if
during the Performance Period (i) the Award Recipient Separates from Service as
a result of Award Recipient’s Permanent Disability (as defined below) or death,
(ii) the Award Recipient experiences an involuntary Separation from Service by
the Company and any Affiliate other than for Cause (as defined below), or
(iii) the Award Recipient Separates from Service as a result of Award
Recipient’s Retirement (as defined below), the Award Recipient shall be entitled
to receive a prorated portion of the Performance Share Units to the extent
earned pursuant to Section 4 above, determined at the end of the Performance
Period and based on the ratio of the number of complete months the Award
Recipient is employed or serves during the Performance Period to the total
number of months in the Performance Period. Any Shares to which Award Recipient
becomes entitled to receive pursuant to the preceding sentence will be issued
and delivered to Award Recipient in accordance with the provisions of Section 5
of the Agreement; provided, that any payments due on the Award Recipient’s death
shall be paid to the Award Recipient’s estate.
(c) Unless otherwise provided in a Company plan applicable to Award Recipient or
any agreement between the Award Recipient and the Company (or any Affiliate), in
the event that a Change of Control occurs prior to the end of the Performance
Period and the Award Recipient experiences an involuntary Separation from
Service by the Company and any Affiliate other than for Cause (i) within the
90-day period immediately preceding a Change of Control, or (ii) prior to the
end of the Performance Period and on or within the one (1) year period following
such Change of Control, the Performance Share Units that have not been
previously cancelled and forfeited shall become fully vested and payable at the
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

2



--------------------------------------------------------------------------------



 



Target Award level (and the Performance Period shall thereafter be deemed to
have terminated). Any Shares to which Award Recipient becomes entitled to
receive pursuant to the preceding sentence will be issued and delivered to Award
Recipient contemporaneous with the consummation of the Change of Control or, if
later, on or before the sixtieth (60th) day following the Award Recipient’s
Separation from Service (but, in each case, within the short-term deferral
exception as specified in Treas. Reg. § 1.409A-1(b)(4)).
(d) For purposes of this Agreement and unless otherwise defined in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, the following terms shall have the following meanings:
(i) a “Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of the Company immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s and its Affiliates’ assets in a single
transaction or a series of related transactions, (C) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding Common Stock by any person or entity
(including a “group” as defined by or under Section 13(d)(3) of the Exchange
Act), (D) the stockholders of the Company approve any plan for the dissolution
or liquidation of the Company, or (E) a contested election of directors, as a
result of which or in connection with which the persons who were directors of
the Company before such election or their nominees cease to constitute a
majority of the Board; (ii) the term “Permanent Disability” shall mean Award
Recipient’s physical or mental incapacity to perform his or her usual duties
with such condition likely to remain continuously and permanently as determined
by the Company and/or its Affiliates; (iii) the term “Cause” shall mean
“Employer Cause” as set forth in any employment agreement between the Award
Recipient and the Company and/or its Affiliates or, in the absence of such an
agreement, “Cause” as defined by the Company’s employment policies in effect at
the time of Separation from Service; (iv) the term “Retirement” shall mean
(A) the date Award Recipient reaches the age of 62 with ten (10) Years of
Service, (B) the date the Award Recipient reaches the age of 65 or (C) a
combination of age and Years of Service which equals 80 (for example, an Award
Recipient who reaches the age of 50 with thirty (30) Years of Service); (v) the
term “Years of Service” shall mean the aggregate annual periods of continuous
employment or other service with the Company and any parent, affiliate or
subsidiary of the Company measured from the Award Recipient’s date of hire (or
re-hire) and ending on the date the Award Recipient Separates from Service,
including employment or other service with any affiliates or subsidiaries which
become such after the Grant Date, including any predecessors and any other
entities for this purpose as approved by the Committee (or its delegatee(s)),
and provided that an absence or leave approved by the Company or an Affiliate,
to the extent permitted by applicable provisions of the Code, shall not be
considered an interruption of employment or performance of services for any
purpose under this Agreement; and (vi) the term “Separation from Service” or
“Separates from Service” shall mean the Award Recipient’s death, retirement or
other termination of employment or service with the employer (including all
persons treated as a single employer under Sections 414(b) and 414(c)). For
purposes hereof, the determination of controlled group members shall be made
pursuant to the provisions of Sections 414(b) and 414(c); provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place that it appears in Section 1563(a)(1), (2) and (3) and Treas. Reg.
Section 1.414(c)-2; provided, further, where legitimate business reasons exist
(within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the language “at
least 20 percent” shall be used instead of “at least 80 percent” in each place
it appears. Whether an Award Recipient has experienced a Separation from Service
will be determined based on all of the facts and circumstances in accordance
with the guidance issued under Section 409A and, to the extent not inconsistent
therewith, the terms of the Plan.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

3



--------------------------------------------------------------------------------



 



Section 7. Clawback/Recoupment.
(a) The Committee may, to the extent permitted by governing law, require
reimbursement of any payment of Shares received in settlement of this Award if
the Award Recipient is an employee of pay grade 22 or higher as of the Grant
Date where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission, which restatement occurs no more than three years from the date of
settlement of this Award, where the Committee reasonably determines that any
employee engaged in intentional misconduct that caused or partially caused the
need for the restatement, and a lower payment would have been made to the Award
Recipient based upon the restated financial results; provided, however, that the
Committee reserves the discretion to determine that any Award Recipient shall
not be subject to this provision; or (ii) the Award Recipient engaged in ethical
misconduct in violation of the Company’s Code of Business Ethics, which the
Committee reasonably determines caused material business or reputational harm to
the Company and/or its Affiliates.
(b) If the Committee reasonably determines that any payment of Shares received
in settlement of this Award should be reimbursed under subsections (a)(i) or
(a)(ii), then the following shall apply: (i) in the event reimbursement is
required under subsection (a)(i), the Award Recipient shall be required to
reimburse the Company in an amount equal to the dollar value of the Common Stock
the Award Recipient received in excess of what the Award Recipient would have
received on such date had the payment been based upon such restated financial
results; or (ii) in the event reimbursement is required under subsection
(a)(ii), the Award Recipient shall be required to promptly reimburse the Company
in an amount the Committee reasonably determines to be appropriate, which could
equal the full value of the Common Stock the Award Recipient received during
such three-year period. Notwithstanding the foregoing, the Company shall not be
required to make any additional payment in the event that the restated financial
results would have resulted in a greater number of Shares upon payment of the
Award to the Award Recipient.
(c) In the event the Award Recipient is obligated to reimburse the Company for
amounts under subsections (b)(i) or (b)(ii), the Company may, at its sole
election: (i) require the Award Recipient to pay the amount in a lump sum within
30 days of such determination; (ii) deduct the amount from any other
compensation owed to the Award Recipient (as a condition to receiving the
performance-based compensation under this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or (iii) a combination of
subsections (c)(i) and (c)(ii).
(d) By accepting this Award, the Award Recipient agrees that timely payment to
the Company as set forth in this Section 7 is reasonable and necessary, and that
timely payment to the Company as set forth in this Section 7 is not a penalty,
and it does not preclude the Company from seeking all other remedies that may be
available to the Company. The Award Recipient further acknowledges and agrees
that the Award Recipient’s Performance Share Units shall be cancelled and
forfeited without payment by the Company if the Committee reasonably determines
that the Award Recipient has engaged in the conduct specified under subsection
(a).
Section 8. Limitation of Rights; Investment Representation. Except as otherwise
provided in the Plan or this Agreement, no holder of Performance Share Units
shall be, or have any of the rights or privileges of, a stockholder of the
Company with respect to any Shares unless and until certificates or other
evidence of ownership representing such Shares shall have been issued or
reflected in such person’s name. Prior to actual receipt of the Shares under
this Award, Award Recipient may not transfer any interest in the Award or the
underlying Shares. Award Recipient acknowledges and agrees that the Shares which
Award Recipient acquires pursuant to this Agreement, if any, shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the Shares under the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state securities laws
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

4



--------------------------------------------------------------------------------



 



or an applicable exemption from the registration requirements of the Securities
Act and any applicable state securities laws, and shall not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state. Any attempt to transfer the
Performance Share Units or Shares in violation of this Section or the Plan shall
render this Award of Performance Share Units null and void.
Section 9. Income Taxes. Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the issuance and delivery of Shares to Award Recipient
shall be subject to withholding of tax by the Company. In accordance with
administrative procedures established by the Company, Award Recipient may elect
to satisfy his or her minimum statutory withholding tax obligations, if any, on
account of the issuance of Shares or settlement of this Award in one or a
combination of the following methods: in cash or separate check made payable to
the Company or by authorizing the Company to withhold from the Shares to be
issued to the Award Recipient hereunder a sufficient number of whole Shares
distributable in connection with this Award equal to the applicable minimum
statutory withholding tax obligation. In the event Award Recipient does not make
such payment when requested, the Company may refuse to issue or cause to be
delivered any Shares under this Agreement or any other incentive plan agreement
entered into by Award Recipient and the Company until such payment has been made
or arrangements for such payment satisfactory to the Company have been made.
Section 10. Rights to Continued Employment. Neither the Plan nor this Agreement
shall be deemed to give Award Recipient any right to continue to be employed by,
or provide services to, the Company or any Affiliate, nor shall the Plan or the
Agreement be deemed to limit in any way the Company’s and/or any Affiliate’s
right to terminate the employment or service of the Award Recipient at any time.
Section 11. Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company and its Affiliates in connection with
actions taken by Award Recipient while employed by the Company and/or its
Affiliates, including, but not limited to, assistance in connection with any
lawsuits or other claims against the Company and/or its Affiliates arising from
events during the period in which Award Recipient was employed by the Company or
any Affiliate.
Section 12. Confidentiality. Award Recipient acknowledges that the business of
the Company and its Affiliates is highly competitive and that the Company’s and
its Affiliates’ strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company and its Affiliates use in their business to obtain a
competitive advantage over competitors. Award Recipient further acknowledges
that protection of such confidential business information and trade secrets
against unauthorized disclosure and use is of critical importance to the Company
and its Affiliates in maintaining their competitive position. Award Recipient
acknowledges that by reason of Award Recipient’s duties to and association with
the Company and its Affiliates, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company and its Affiliates. Award Recipient hereby
agrees that Award Recipient will not, at any time during or after employment,
make any unauthorized disclosure of any confidential business information or
trade secrets of the Company and its Affiliates, or make any use thereof, except
in the carrying out of employment responsibilities. Award Recipient shall take
all necessary and appropriate steps to safeguard confidential business
information and protect it against disclosure, misappropriation, misuse, loss
and theft. Confidential business information shall not
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

5



--------------------------------------------------------------------------------



 



include information in the public domain (but only if the same becomes part of
the public domain through a means other than a disclosure prohibited hereunder).
The above notwithstanding, a disclosure shall not be unauthorized if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Award Recipient’s legal rights and obligations as an
employee or under this Agreement are at issue; provided, however, that Award
Recipient shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of Award Recipient’s intent to disclose any such
confidential business information in such context so as to allow the Company and
its Affiliates an opportunity (which Award Recipient will not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate. Any information not specifically related to the Company and its
Affiliates would not be considered confidential to the Company and its
Affiliates. In addition to any other remedy available at law or in equity, in
the event of any breach by Award Recipient of the provisions of this Section 12
which is not waived in writing by the Company and/or its Affiliates, all vesting
of the Performance Share Units shall cease effective upon the occurrence of the
actions or inactions by Award Recipient constituting a breach by Award Recipient
of the provisions of this Section 12.
Section 13. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company (including its
Affiliates) and Award Recipient and their respective heirs, representatives,
successors and permitted assigns. This Agreement shall not confer any rights or
remedies upon any person other than the Company (including its Affiliates) and
the Award Recipient and their respective heirs, representatives, successors and
permitted assigns. The parties agree that this Agreement shall survive the
issuance of the Shares.
Section 14. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and is made a part
hereof as though fully set forth in this Agreement. Award Recipient, by
execution of this Agreement, (i) represents that he or she is familiar with the
terms and provisions of the Plan, and (ii) agrees to abide by all of the terms
and conditions of this Agreement and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Committee
(or its designee) upon any question arising under the Plan, this Agreement
(including, without limitation, the date of Award Recipient’s Separation from
Service). In the event of any conflict between the Plan and this Agreement, the
Plan shall control and this Agreement shall be deemed to be modified
accordingly, except to the extent that the Plan gives the Committee the express
authority to vary the terms of the Plan by means of this Agreement, in which
case, this Agreement shall govern.
Section 15. Entire Agreement. Except as otherwise provided herein, in any
Company plan applicable to the Award Recipient, or in any other agreement
between Award Recipient and the Company (or any Affiliate), this Agreement and
the Plan, each of which Award Recipient has reviewed and accepted in connection
with the grant of the Performance Share Units reflected by this Agreement,
constitutes the entire agreement between the parties and supersedes any prior
understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter of
this Agreement.
Section 16. Choice of Law. To the extent not superseded by federal law, the laws
of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

6



--------------------------------------------------------------------------------



 



Section 17. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient and, if to the Company, at its address provided in
Section 20, and, if to the Award Recipient, the Award Recipient’s most recent
address set forth in the Company’s and its Affiliates’ records. Either party to
this Agreement may send any notice, request, demand, claim, or other
communication under this Agreement to the intended recipient at such address
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth in this section.
Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
Section 19. Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
subject to the terms of the Plan, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this Award to
be excepted from Section 409A of the Code (or to comply therewith to the extent
the Company determines it is not excepted).
Section 20. Acknowledgements.
(a) By accepting this Award of Performance Share Units, the Award Recipient
acknowledges receipt of a copy of the Plan and the prospectus relating to this
Award of Performance Share Units, and agrees to be bound by the terms and
conditions set forth in this Agreement and the Plan, as in effect and/or amended
from time to time.
(b) The Plan and related documents, which may include but do not necessarily
include the Plan prospectus, this Agreement and financial reports of the
Company, may be delivered to you electronically. Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Committee’s or other authorized agent’s discretion.
Both Internet Email and the World Wide Web are required in order to access
documents electronically.
(c) This Award is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly. Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A of the Code may impose upon the Award Recipient
certain taxes or interest charges for which the Award Recipient is and shall
remain solely responsible.
(d) Award Recipient acknowledges that, by receipt of this Award, Award Recipient
has read this Section 20 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 20. Award Recipient acknowledges
that Award Recipient may receive from the Company a paper copy of any documents
delivered electronically at no cost if Award Recipient contacts the Senior Vice
President of Human Resources of the Company by telephone at (276) 619-4410 or by
mail to One Alpha Place, P.O. Box 2345, Abingdon, VA 24212. Award Recipient
further acknowledges that Award Recipient will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails.
[Remainder of this Page Intentionally Left Blank]
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
 ________, 2010.

          ALPHA NATURAL RESOURCES, INC.    
 
       
By
       
 
       
 
  Name:    
 
  Title:    

Address:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 2345
Abingdon, VA 24212
Attn: Senior Vice President of Human Resources
AWARD RECIPIENT
 
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 





--------------------------------------------------------------------------------



 



EXHIBIT A
Name of Award Recipient:
Target Number of Performance Share Units:
Grant Date:
Performance Period:
Award Metrics
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

9